o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-139931-10 uil the honorable collin c peterson member u s house of representative sec_2603 wheat drive red lake falls mn attention --------------- dear congressman peterson this letter responds to your inquiry dated date on behalf of your constituent --------------------------- ------------------ recently sold his livestock held in a drought-affected county on the advice of an accountant he recognized the entire gain from the sale on his tax_return for the year_of_sale with a large income_tax_liability outstanding for that year ------------------ asked whether any relief was available to a taxpayer in his situation the law generally provides for nonrecognition of gain when property is involuntarily converted and replaced with property that is similar_or_related_in_service_or_use sec_1033 of the internal_revenue_code the code a sale_or_exchange of livestock other than poultry that a taxpayer holds for draft breeding or dairy purposes is treated as an involuntary_conversion if the livestock is sold or exchanged solely on account of drought flood or other weather-related conditions sec_1033 of the code taxpayers recognize gain from an involuntary_conversion only to the extent the amount_realized on the conversion exceeds the cost of replacement_property purchased during the replacement_period sec_1033 of the code if a sale_or_exchange of livestock is treated as an involuntary_conversion under sec_1033 the replacement_period ends at the close of a four-year period following the taxable_year in which the taxpayer realizes any gain from the conversion the secretary_of_the_treasury may extend this four-year replacement_period as the secretary determines appropriate because of certain weather-related conditions conex-139931-10 if his sale of the livestock occurred solely on account of drought flood or other weather- related conditions ------------------ may be entitled to the nonrecognition treatment of the gain under sec_1033 provided that he satisfies the requirements of sec_1033 and regulations thereunder if he does ------------------ may be able to file an amended_return for the year_of_sale and claim a refund of the income_tax paid for the gain eligible for nonrecognition i hope this information is helpful if you have any additional questions please contact me or ------------------- at --------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
